DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-7 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of patent US 10692455. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim(s) is/are an obvious variation of the patented claims, or entirely covered by the patented claims. 
For example, claim 1 of the instant application a display device with memory in pixel. The claimed limitations are all disclosed by the claim 1 of the patent US 10692455. Therefore, claim 1 of the instant application is covered by the claim 1 of the patent US 10692455, and is/are not patently distinct from the mentioned patent claim.  
The following table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the mapping claim 1 of patent US 10692455. 
Claim 1 of the Instant Application 16/872771
Claim 1 of the Patent 10692455
1. A display device comprising: a plurality of sub-pixels, each of the sub-pixels including a sub-pixel electrode, a first memory and a second 


a plurality of memory selection line groups provided to respective rows and each including a plurality of memory selection lines electrically coupled to the corresponding memory blocks in the sub-pixels that belong to a corresponding row; wherein in accordance with the memory selection lines that have the memory selection signal supplied thereto, the sub-pixels display an image based on the sub-pixel data stored in memories in the respective sub-pixels, the memory block in each of the sub-pixels includes: a first memory and a second memory as the memories; a first memory switch; and a second memory switch,

in each sub-pixel, the switch circuit is coupled to: the first memory through the first memory switch, according to a switch signal from a first one of the memory selection lines of the memory selection line groups; and the second memory through the second memory switch according to a switch signal from a second one of the memory selection lines of the memory selection line groups, the switch circuit is configured to output a display signal or an inverted display signal to the sub-pixel electrode based on the sub-pixel data output from the memory block, and
wherein the memory selection circuit causes the display area to change an entire image simultaneously by selecting either: the first memories in all of the sub-pixels and none of the memories other than the first memories in all of the sub-pixels, or the second memories in all of 



Claims of the Instant Application 16/872771
1
2
3
4
5
6, 7
Claims of the Patent 10692455
1
2
3
4
5
6


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama (US 20020018029).
Regarding claim 1, Koyama discloses A display device comprising: a plurality of sub-pixels, each of the sub-pixels including a sub-pixel electrode (Koyama, “[0015] FIGS. 19A and 19B show part of the pixel portion 1307 of FIG. 13. FIG. 19A shows a matrix of 3.times.3 pixels. A portion surrounded by a dotted line frame 1900 is one pixel, and FIG. 19B is an ,
a first memory and a second memory each of which is configured to store therein sub-pixel data (Koyama, fig. 4A, “[0036] A plurality of memory circuits are arranged in a pixel, and digital image signals are stored in each pixel. [0101] FIGS. 4A and 4B are detailed circuit diagrams of a pixel of the present invention, which includes a plurality of memory circuits in its inside. [0272] As described above, according to the present invention, digital image signals are stored by using a plurality of memory circuits arranged in the inside of each pixel”. Therefore, the pixel in fig.4A comprises 3 sub-pixels, and each sub-pixel includes a memory block of two memory circuits, e.g., the 1st sub-pixel includes A1 and B1); 
a switch circuit configured to output a signal for display of the sup-pixel to the sub-pixel electrode based on the sub-pixel data output from the first memory or the second memory, a first memory switch provided between the first memory and the switch circuit, and a second memory switch provided between the second memory and the switch circuit (Koyama, fig.1. “[0120] 111 to 113 designate reading TFTs… 115 designates a first reading memory circuit selection portion; [0133] The description will be specifically given with reference to the drawings. In the display period Ts1, a pulse is inputted to the reading gate signal line 105, the reading TFT 111 is turned on, the memory circuit selection portion 115 selects the memory circuit A1, and the EL element is made to light up in accordance with the digital image ;
a first memory selection line electrically coupled to the respective first memory switches in corresponding sub- pixels; a second memory selection line electrically coupled to the respective second memory switches in the corresponding sub-pixels (Koyama, “[0133] In the display period Ts1, a pulse is inputted to the reading gate signal line 105, the reading TFT 111 is turned on, the memory circuit selection portion 115 selects the memory circuit A1, and the EL element is made to light up in accordance with the digital image signal stored in the memory circuit A1. [0135] In the period I, a pulse is inputted to the writing gate signal line 102, the writing TFT 108 is turned on, the memory circuit selection portion 114 selects the memory circuit B1, and the digital image signal is written into the memory circuit B1”); and
a memory selection circuit configured to output a memory selection signal to either the first memory selection line or the second memory selection line, wherein the memory selection circuit causes the display area to change an entire image simultaneously by selecting either: the first memories in all of the sub-pixels and none of the memories other than the first memories in all of the sub-pixels, or the second memories in all of the sub-pixels and none of the memories other than the second memories in all of the sub-pixels (Koyama, “[0080] in each of the plurality of pixels, writing of the n-bit digital image signals inputted from the source signal line into memory circuits, and reading of the n-bit digital image signals stored in the memory circuits are carried out at a row where the gate signal line is selected. [0173] a pulse is inputted to the memory circuit selection signal line 627, the readout selecting TFTs 615, 619, and 623 are turned on, and there occurs such a state that reading from the memory circuits A1 to A3 is enabled. [0178] Thereafter, a display of the digital image signals st frame and a second memory (B1-B3) for 2nd frame. The memory circuit selection signal selects A1-A3 and not of B1-B3, or vice versa, to change the entire image frame simultaneously).
Regarding claim 2, Koyama discloses The display device according to claim 1.
Koyama further discloses a plurality of source lines each providing sub-pixel data to the first memory and the second memory in respective sub-pixels, wherein each of the sub-pixels further comprises a first gate switch provided between the source line and the first memory and a second gate switch provided between the source line and the second memory(Koyama, “[0041] each of the plurality of pixels includes a source signal line, n (n is a natural number, 2.ltoreq.n) writing gate signal lines, n reading gate signal lines, n writing transistors, n reading transistors, n.times.m memory circuits for storing n-bit digital image signals for m frames (m is a natural number, 1.ltoreq.m), n writing memory circuit selection portions, n reading memory circuit selection portions, a current supply line, an EL driving transistor, and an EL element;”), 
the display device further comprises: a first gate selection line electrically coupled to the respective first gate switches in the corresponding sub-pixels; a second gate selection line electrically coupled to the respective second gate switches in the corresponding sub-pixels; and a gate selection circuit configured to output a gate selection signal to either the first gate selection line or the second gate selection line, the gate selection circuit causes the memories in the subpixels to change the sup-pixel data simultaneously by selecting either: the first gate switches in all of the sub- pixels and none of the gate switches other than the first gate switches in all of the sub-pixels, or the second gate switches in all of the sub- pixels and none of the gate switches other than the second switches in all of the sub-pixels (Koyama, “[0080] in each of the plurality of pixels, writing of the n-bit digital image signals inputted from the source signal line into memory circuits, and reading of the n-bit digital image signals stored in the memory circuits are carried out at a row where the gate signal line is selected. [0173] a pulse is inputted to the memory circuit selection signal line 627, the readout selecting TFTs 615, 619, and 623 are turned on, and there occurs such a state that reading from the memory circuits A1 to A3 is enabled. [0178] Thereafter, a display of the digital image signals stored in the memory circuits A1 to A3 is carried out in the frame period .delta., and at the same time, the processing of digital image signals in a next frame period is started. The digital image signals are again stored in the memory circuits B1 to B3 in which the display of the second frame is completed”. Therefore, take the sub-pixel in fig.4A for example, The memories include a first memory (A1-A3) for a 1st frame and a second memory (B1-B3) for 2nd frame. The memory circuit selection signal selects A1-A3 and not of B1-B3, or vice versa, to change the entire image frame simultaneously).
Regarding claim 3, Koyama discloses The display device according to claim 2. 
Koyama further discloses wherein in accordance with the first memory selection line that has the memory selection signal supplied thereto, each of the sub-pixels displays an image based on the sub-pixel data stored in the first memory in the sub-pixel (Koyama, “[0127] In the period I, a pulse is inputted to the writing gate signal line 102, the writing TFT 108 is turned on, the memory circuit selection portion 114 selects the memory circuit Al, and the ,  and at the same time, in accordance with the second gate selection line that has the gate signal supplied thereto, each of the sub-pixels stores the sub-pixel data that has been supplied to the corresponding source line in the second memory in the sub-pixel (Koyama, fig.3. “[0134] In the manner as described above, a display for one frame period is carried out. On the other hand, at the side of the driver circuit, the processing of digital image signals of a next frame period is carried out at the same time. The procedure is the same as the above up to the transfer of the digital image signals to the second latch circuits. In a subsequent writing period into memory circuits, the memory circuits different from the memory circuits storing the digital image signals in the former frame period are used.  [0135] In the period I, a pulse is inputted to the writing gate signal line 102, the writing TFT 108 is turned on, the memory circuit selection portion 114 selects the memory circuit B1, and the digital image signal is written into the memory circuit B1. [0159] a display for one frame period is carried out. On the other hand, at the side of the driver circuit, the processing of digital image signals of a next frame period is carried out at the same time. The procedure up to the transfer of the digital image signals to the second latch circuits is the same as the above. In a subsequent writing period into memory circuits, the memory circuits BI to B3 are used”).
Regarding claim 5, Koyama discloses The display device according to claim 1.
Koyama further discloses wherein the memory selection circuit sequentially switches a destination to which the memory selection signal is to be output, from one to another among the first memory selection line and the second memory selection line, and wherein, in accordance with the sequential switching of the destination to which the memory selection signal is to be output, each of the sub-pixels changes the image based on the sub-pixel data stored in the memories (Koyama, fig. 1. “[0134] In the manner as described above, a display for one frame period is carried out. On the other hand, at the side of the driver circuit, the processing of digital image signals of a next frame period is carried out at the same time. The procedure is the same as the above up to the transfer of the digital image signals to the second latch circuits. In a subsequent writing period into memory circuits, the memory circuits different from the memory circuits storing the digital image signals in the former frame period are used. [0155] Now, the digital image signals for respective bits are stored in the memory circuits A1 to A3.  [0159] a display for one frame period is carried out. On the other hand, at the side of the driver circuit, the processing of digital image signals of a next frame period is carried out at the same time. The procedure up to the transfer of the digital image signals to the second latch circuits is the same as the above. In a subsequent writing period into memory circuits, the memory circuits BI to B3 are used”. Therefore, the memory circuits A1 and B1 are sequentially selected to output the digital image signals as a frame image).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 20020018029) in view of Tada (US 20030142054).
Regarding claim 4, Koyama discloses The display device according to claim 1.
Koyama further discloses a common electrode configured to be supplied with a common potential that is common to the sub-pixels, a pair of display signal lines including a first display signal line and a second display signal line, each of the display signal lines being electrically coupled to the respective switch circuits in the corresponding sub- pixels,  (Koyama, “[0010] FIG. 13 is a schematic view of an example of a digital system electro-optical device. In the pixel portion, a current supply line 1306 for supplying electric current to EL elements is arranged in addition to source signal lines and gate signal lines. [0016] Next, the ; 
On the other hand, Koyama fails to explicitly disclose but Tada discloses a common-electrode driving circuit configured to invert the common potential in synchronization with a reference signal and output the inverted or non-inverted common potential to the common electrode (Tada, “[0026] The counter electrode CE is set at the common potential Vcom as shown in FIG. 3. The common potential Vcom is level -inverted from one of 0 V and 5 V to the other every horizontal scanning period in the ordinary display mode. [0027] The polarity inversion signal is supplied to the signal line driving circuit 4 in synchronism with level -inversion of the common potential Vcom. [0028] Thus, the potential relationship between the video signal Vpix and the common potential Vcom is inverted every horizontal scanning period (1H).”);
the first display signal line provides the inverted common potential, the second display signal line provides the non- inverted common potential; and the first display signal line or the second display signal line is connected to corresponding pixel electrodes based on the output from the first or second memories (Tada, fig.3. “[0027] The polarity inversion signal is supplied to the signal line driving circuit 4 in synchronism with level-inversion of the common potential Vcom. In the ordinary display mode, the signal line driving circuit 4 outputs the video signal Vpix which is level -inverted within the amplitude range of 0 V to 5 V in response to the polarity inversion signal so as to have an opposite polarity with respect to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Tada and Koyama, to include all limitations of claim 4. That is, applying the inversion driving of Tada to the common potential and the signal lines of Koyama. The motivation/ suggestion would have been to further reduce the power consumption (Tada, [0005]) of the liquid crystal display device.
Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 20020018029) in view of Yoshiga et al. (US 20120099038).
Regarding claim 6, Koyama discloses The display device according to claim 1.
Koyama further discloses wherein the memory selection circuit causes the display area to change the entire image simultaneously by selecting either: the first memories in all of the sub-pixels and none of the memories other than the first memories in all of the sub-pixels; or the second memories in all of the sub-pixels and none of the memories other than the second memories in all of the sub-pixels a third memory; a third memory switch in each of the pixels, the switch circuit being coupled to the third memory through the third memory switch; and a third memory selection line electrically coupled to the respective third memory switches in the corresponding sub-pixels (Koyama, “[0080] in each of the plurality of pixels, writing of the n-bit digital image signals inputted from the source signal line into memory circuits, and reading of the n-bit digital image signals stored in the memory circuits are carried out at a row where the gate signal line is selected. [0173] a pulse is inputted to the memory circuit selection signal line 627, the readout selecting TFTs 615, 619, and 623 are turned on, and there occurs such a state that reading from the memory circuits A1 to A3 is enabled. st frame and a second memory (B1-B3) for 2nd frame. The memory circuit selection signal selects A1-A3 and not of B1-B3, or vice versa, to change the entire image frame simultaneously).
On the other hand, Koyama fails to explicitly disclose but Yoshiga discloses a third memory; a third memory switch in each of the pixels, the switch circuit being coupled to the third memory through the third memory switch; and a third memory selection line electrically coupled to the respective third memory switches in the corresponding sub-pixels (Yoshiga, “[0027] FIG. 3 shows a circuit diagram of the pixel structure shown in FIG. 2.  [0053] The memory circuit 24 has three 1-bit memories M11.about.M13. The first memory M11 is connected to the series connection circuit of the switch elements SW11 and SW12. When the switch elements SW11 and SW12 are turned on, the first memory M11 is connected to the source line 16-i. The second memory M12 is connected to the series connection circuit of the switch elements SW13 and SW14. When the switch elements SW13 and SW14 are turned on, the second memory M12 is connected to the source line 16-i. The third memory M13 is connected to the series connection circuit of the switch elements SW15 and SW16. When the switch elements SW15 and SW16 are turned on, the third memory M13 is connected to the source line 16-i”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yoshiga and Koyama, to include all limitations 
Regarding claim 7, Koyama discloses The display device according to claim 2.
Koyama further discloses a second gate switch provided between the source line and the second memory; and a gate selection circuit configured to output a gate selection signal to either the first gate selection line or the second gate selection line, wherein the gate selection circuit causes the memories to change the sup-pixel data simultaneously by selecting either: the first gate switches in all of the sub- pixels and none of the gate switches other than the first gate switches in all of the sub-pixels, the second gate switches in all of the sub- pixels and none of the gate switches other than the second switches in all of the sub-pixels (Koyama, “[0080] in each of the plurality of pixels, writing of the n-bit digital image signals inputted from the source signal line into memory circuits, and reading of the n-bit digital image signals stored in the memory circuits are carried out at a row where the gate signal line is selected. [0173] a pulse is inputted to the memory circuit selection signal line 627, the readout selecting TFTs 615, 619, and 623 are turned on, and there occurs such a state that reading from the memory circuits A1 to A3 is enabled. [0178] Thereafter, a display of the digital image signals stored in the memory circuits A1 to A3 is carried out in the frame period .delta., and at the same time, the processing of digital image signals in a next frame period is started. The digital image signals are again stored in the memory circuits B1 to B3 in which the display of the second frame is completed”. Therefore, take the sub-pixel in fig.4A for example, The memories include a first st frame and a second memory (B1-B3) for 2nd frame. The memory circuit selection signal selects A1-A3 and not of B1-B3, or vice versa, to change the entire image frame simultaneously).
On the other hand, Koyama fails to explicitly disclose but Yoshiga discloses wherein the sub-pixel further comprises a third memory and a third memory switch, the switch circuit is coupled to the third memory through the third memory switch, the display device further comprises: a third memory selection line electrically coupled to the third memory switch of each sub-pixel; a third gate switch provided between the source line and the third memory (Yoshiga, “[0027] FIG. 3 shows a circuit diagram of the pixel structure shown in FIG. 2.  [0053] The memory circuit 24 has three 1-bit memories M11.about.M13. The first memory M11 is connected to the series connection circuit of the switch elements SW11 and SW12. When the switch elements SW11 and SW12 are turned on, the first memory M11 is connected to the source line 16-i. The second memory M12 is connected to the series connection circuit of the switch elements SW13 and SW14. When the switch elements SW13 and SW14 are turned on, the second memory M12 is connected to the source line 16-i. The third memory M13 is connected to the series connection circuit of the switch elements SW15 and SW16. When the switch elements SW15 and SW16 are turned on, the third memory M13 is connected to the source line 16-i”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yoshiga and Koyama, to include all limitations of claim 7. That is, applying the pixel structure with three memories of of Yoshiga to the sub-pixel of Koyama. The motivation/ suggestion would have been In the MIP technique, a memory is installed in each pixel so that when a static image is displayed, the data stored in the memory 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.